 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   JAMES A. BLUM
 3 Assistant United States Attorney
   501 Las Vegas Boulevard South, Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 James.Blum@usdoj.gov
   Attorneys for the United States
 6

 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10 United States of America,                         3:21-CV-164-LRH-CLB

11                Plaintiff,                         Order for Summonses and Warrants of
                                                     Arrest in Rem for the Property and
12         v.                                        Notice

13 Colt Government Pistol CAL:45
   SN:SCGA5964;
14 Smith & Wesson 686 Revolver CAL:357
   SN:DMV6333;
15 Smith & Wesson 327 Revolver CAL:357
   SN:SWT1716;
16 Henry Repeating Rifle Company H006M Big
   Boy Rifle CAL:357 SN:BB0028142M;
17 Glock Inc. Unknown Type Receiver/Frame
   CAL:Unknown SN:GKX284;
18 Glock Inc. Unknown Type Receiver/Frame
   CAL:Unknown SN:BGCZ005;
19 Glock Inc. Unknown Type Receiver/Frame
   CAL:Unknown SN:BGCZ066;
20 Ruger 10/22 Rifle CAL:22 SN:0015-69115;
   Ruger 10/22 Rifle CAL:22 SN:829-86210;
21 Arsenal Co. Bulgaria SLR-107R Rifle
   CAL:762 SN:AE602439;
22 Arsenal Co. Bulgaria SAM7SF Rifle CAL:762
   SN:XM532032;
23 Benelli, S. PA M4 Shotgun CAL:12
   SN:Y113310P19; and
24 Mossberg 590 Shotgun CAL:12 SN:V0599900,

25                Defendants.

26         A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

27 the United States of America pursuant to Supplemental Rule for Admiralty or Maritime

28 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having
 1   reviewed the Complaint, has found probable cause and that the United States has

 2   possession of the defendant property; therefore, the clerk shall issue Summonses and

 3   Warrants of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule

 4   G(3)(b).

 5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Summonses

 6   and Warrants of Arrest in Rem for the Property issue against each of the following:

 7              1. Colt Government Pistol CAL:45 SN:SCGA5964;

 8              2. Smith & Wesson 686 Revolver CAL:357 SN:DMV6333;

 9              3. Smith & Wesson 327 Revolver CAL:357 SN:SWT1716;

10              4. Henry Repeating Rifle Company H006M Big Boy Rifle CAL:357

11                  SN:BB0028142M;

12              5. Glock Inc. Unknown Type Receiver/Frame CAL:Unknown SN:GKX284;

13              6. Glock Inc. Unknown Type Receiver/Frame CAL:Unknown SN:BGCZ005;

14              7. Glock Inc. Unknown Type Receiver/Frame CAL:Unknown SN:BGCZ066;

15              8. Ruger 10/22 Rifle CAL:22 SN:0015-69115;

16              9. Ruger 10/22 Rifle CAL:22 SN:829-86210;

17              10. Arsenal Co. Bulgaria SLR-107R Rifle CAL:762 SN:AE602439;

18              11. Arsenal Co. Bulgaria SAM7SF Rifle CAL:762 SN:XM532032;

19              12. Benelli, S. PA M4 Shotgun CAL:12 SN:Y113310P19; and

20              13. Mossberg 590 Shotgun CAL:12 SN:V0599900,

21   (all of which constitutes property);

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

23   States seize, arrest, attach, take into custody, and retain the property;

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of the

25   action and the arrest be given by the United States on the United States= official internet

26   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

27   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

28   this action;
                                                     2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 2   the Complaint for Forfeiture In Rem, this Order, the Summonses and Warrants of Arrest in

 3   Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be personally

 4   served or sent by certified mail, return receipt requested, and regular mail to any person

 5   who reasonably appears to be a potential claimant on facts known to the United States

 6   before the end of the 60 day publication period which is reasonably calculated to notify

 7   potential claimants of this action;

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 9   States shall file proof of publication and service with the Clerk of this Court;

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

11   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

12   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

13   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

14   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

15   of perjury pursuant to 28 U.S.C. § 1746;

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

17   or entity must file the verified claim with the Clerk of the above-entitled Court no later than

18   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

19   the first day of publication on the official internet government forfeiture site,

20   www.forfeiture.gov;

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

22   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

23   Rule 12 with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

24   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days

25   after filing the verified claim;

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

27   or entity must serve a copy of the verified claim and the answer at the time of each filing on

28   ///
                                                      3
 1   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

 2   1100, Las Vegas, Nevada 89101.

 3          Failure to file a verified claim and an answer within the prescribed times shall result

 4   in a judgment of forfeiture by default.

 5          DATED ___________________,    2021.
                  this 7th day of May, 2021.

 6

 7                                              UNITED   STATES DISTRICT JUDGE
                                                _________________________________
                                                LARRY R. HICKS
 8                                              UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
